DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/10/2021 have been fully considered but they are not persuasive.
Applicant argues that Ferraiuolo relates to a stainless steel comprising 11-20 wt% Cr, while the instant claim may optionally contain up to 5 wt% Cr and therefore argues the reference differs from the instantly claimed steel.  This argument is not found persuasive.
First, Ferraiuolo is not relied upon to teach the claimed composition.  Baik and Ferraiuolo are both drawn to high-Mn steels comprising austenite and epsilon martensite phases and drawn to addresses the same problem of improved strength and therefore constitute analogous art.  Additionally, it would have been obvious to one of ordinary skill in the art to modify the average grain size of the austenite and epsilon martensite phases of Baik, to improve strength properties, despite possible differences in composition.  Finally, it is noted that claim 1 uses the open transitional phase “comprising” and therefore does not limit the content of Cr.
In response to applicant's argument that Ferraiuolo is drawn to improving yield strength and not to improve damping capabilities (Remarks, p. 6, item (3), (5), and (6)), the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
 Applicant’s argument that the heat treatment of Ferraiuolo would not result in the claimed particle diameter (item (4)) has been fully considered but is not found persuasive.

	Applicant’s arguments drawn to the combination of Baik with Ferraiuolo to modify grain size/particle diameter (item (7)) have been fully considered but are not found persuasive.  In particular, Applicant argues that the rejection does not recite the required elements to make an obviousness rejection because Ferraiuolo is not drawn to optimizing the particle diameter to change a damping property.  These arguments are not found persuasive.  The instant claim does not require a particle size for the purposes of improving a damping property.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Furthermore, Applicant provides no evidence or basis on which to argue that a yield strength is not a result effective variable but a damping property is.  Therefore, Applicant’s arguments are not found persuasive. 
	Finally, the after-final amendment incorporates the limitation of Claim 3 into Claim 1 and further amends Claim 1 to remove the language “enhancing a damping property.”  The amendment overcomes the rejection under 35 U.S.C. 112(b) and does not raise new issues, therefore, it will be entered.  The amended Claim 1 is rejected over Baik in view of Ferraiuolo as in the rejection of Claims 1 and 3 in the Final Office action, dated 5/18/2021.

/JOHN A HEVEY/Primary Examiner, Art Unit 1735